Citation Nr: 1236912	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active service from July 1945 to November 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss cannot be reasonably disassociated with the Veteran's period of active military service.

2.  Tinnitus is related to the Veteran's period of active service and/or to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active military service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of active military service and in particular, to noise exposure caused by weapons and artillery fire during basic training.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including sensorineural hearing loss, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).     

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Preliminarily, it appears that the Veteran's service records were partially lost or destroyed in the fire at the National Personnel Records Center.  See January 2008 rating decision.  In cases where, as here, the Veteran's service records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the missing service records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

Available service treatment records associated with the claims file were negative for a diagnosis of or treatment for tinnitus or a bilateral hearing loss disability as defined by VA.  There was also no evidence of such within one year after discharge from service.  Service personnel records indicated that the Veteran worked as a clerk and message center operator.  His primary responsibilities in this regard included making and distributing morning reports, duty rosters, and military letters, operating a mimeograph machine, typing and filing correspondence, and keeping payroll, pay voucher, travel allowance, and military service records.  A notation on the Veteran's service personnel records reflected basic training for three months, while the remainder of his time in service (13 months) showed that he worked as a clerk.
The Veteran underwent a magnetic imaging scan of the posterior fossa and internal auditory canals in May 1991.  The results were interpreted to be normal.

In May 2001, the Veteran presented to M.S., D.O. and reported subjective complaints of dizziness for one week, and tinnitus and pressure in the right ear for one month.  The Veteran's past history was significant for "work in noisy environment (guns)."  An examination of the Veteran's ears was unremarkable.  The diagnosis was tinnitus, rule out hearing loss.  An audiogram administered in June 2001 was interpreted to show tinnitus with mixed hearing loss.  The Veteran was also afforded a computed tomography scan of his ears in June 2001 after reporting subjective complaints of hearing loss and tinnitus.  The results were interpreted to show evidence of prior mastoiditis without current mass.  In September 2001, a magnetic resonance imaging scan of the Veteran's brain showed no significant abnormality.   

The Veteran presented to A.C., M.D. in July 2003 with subjective complaints of dizziness, vomiting, and an inability to walk.  The diagnosis was recurrent vertigo, rule out benign vertigo and acoustic neuroma, among other conditions.  In August 2003, the Veteran presented to a private medical facility for electronystagmographic testing.  The results were interpreted to be abnormal with gaze nystagmus to be an isolated finding.  Caloric results revealed a right peripheral vestibular weakness.  Dr. C. attributed the Veteran's benign positional vertigo to his hypertension and the medications used to treat this disability in October 2003. 

In June 2005, the Veteran underwent brainstem auditory evoked response testing.  The results of this procedure were described as abnormal and interpreted to be suggestive of a bilateral cochlear disturbance, more so on the right.  Associated with the claims file is a statement from A.T., M.D. dated August 2005.  Dr. T. diagnosed recurrent vertigo and hearing loss in the right ear with evidence of inner ear disease.  Dr. T. recommended further evaluation for possible Meniere's disease and conducted an electroencephalogram (EEG) to rule out seizures.  The results of the EEG were normal.   

Private treatment records from L.H., Au.D. dated October 2006 were interpreted to show evidence of severe sensorineural hearing loss with fair speech recognition scores in the right ear.  Mild to moderately severe sensorineural hearing loss with excellent speech recognition scores was shown in the left ear.  The Veteran was found to be a candidate for binaural hearing aids and encouraged to follow-up with an ear, nose, and throat specialist as needed.  

The Veteran's employer submitted a statement in support of the current claim dated October 2006.  The Veteran worked at a county court building with the responsibility of screening visitors prior to entrance into the court.  It was noted that the Veteran experienced hearing loss over the past "several years" which made it difficult for the Veteran to communicate with the public and fellow employees.  The employer described as "essential" the Veteran's continued use of bilateral hearing aids for the performance of his job duties.

In June 2007, L.H., Au.D. submitted a statement in support of the current claim.  Specifically, L.H. indicated that the Veteran's medical history was significant for binaural hearing loss.  The Veteran's past history was also noteworthy for significant noise exposure during military service (without the benefit of hearing protection).  L.H. described the Veteran's bilateral sensorineural hearing loss as asymmetrical and noted that his in-service noise exposure resulted from impulse noise (i.e., a short duration sound characterized by a shock wave having an instantaneous rise time).  According to L.H., this kind of noise was usually the result of a sudden release of energy such as from an explosion or weapons fire.  L.H. also expressed the opinion that under military conditions or training, such impulses usually occurred in relatively quiet backgrounds.  L.H. further stated that the currently diagnosed hearing loss was "highly likely" attributable to in-service noise exposure.  The Veteran wore a hearing aid and was advised to wear hearing protection in noisy situations.  He was also encouraged to have yearly audiograms to evaluate his hearing sensitivity. 

That same month, the Veteran submitted a statement in which he attributed his current hearing loss and tinnitus to his period of active duty.  According to the Veteran, he had no hearing problems prior to service and since service, his symptoms increased in severity.  The Veteran acknowledged working as a state police officer and protective security officer after discharge from service, but indicated that he had minimal or no exposure to abnormal noise levels.  His current hobbies included reading, golfing, and visiting with his grandchildren.

In his May 2008 notice of disagreement, the Veteran stated that while he worked as a clerk in service, he also had training as an infantryman and armorer.  Specifically, the Veteran stated that he trained as an infantryman for approximately eight weeks from July to September 1945.  During that time, he alleged exposure to artillery fire, machine gun fire, tank fire, and bomber airplane maneuvers.  According to the Veteran, this training caused temporary ringing in the ears.  Thereafter, the Veteran stated that he was stationed with a tank battalion from September 1945 to September 1946.  In this capacity, he operated tanks and guns daily (which resulted in ringing in the ears).  The Veteran further stated that he attempted to receive in-service care for these symptoms, but was told that they were temporary and not significant for medical treatment.  Finally, the Veteran stated that he worked as a clerk for the last two months of his active duty period.  See July 2009 substantive appeal.  

The Veteran was afforded a VA audiology examination in July 2010.  He reported subjective complaints of decreased auditory acuity and ringing in the ears and attributed these symptoms to in-service noise exposure in basic training.  The examiner noted that the Veteran worked as a message center clerk in service, but that he was exposed to rifle fire, cannon fire, tanks, and jets for a period of three months during basic training.  It was also noted that the Veteran worked as a state police officer for 25 years after discharge from service, in security for 10 years after that, and had recreational noise exposure in the form of shooting.  According to the Veteran, he experienced hearing loss since the 1950s, while onset of his tinnitus was approximately 30 years prior to this examination without specific incident or event.  An audiological examination yielded the following puretone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
80
85
LEFT
20
25
35
55
60

Speech recognition scores using the Maryland CNC word lists were 28 percent ("poor") in the right ear and 100 percent ("good") in the left ear.  The diagnosis was moderate to profound sensorineural hearing loss in the right ear.  Hearing was within normal limits in the left ear through 1000 Hz sloping to mild to profound sensorineural hearing loss.  The Veteran's hearing loss was noted to negatively affect activities of daily living in that he had difficulty with localization, background noise, and crowds.

The audiologist reviewed the claims file and expressed the opinion that the Veteran's currently diagnosed bilateral hearing loss was "less likely as not" related to the Veteran's period of active military service or to any incident therein, to include noise exposure.  In reaching this conclusion, the audiologist indicated that the Veteran's discharge audiological evaluation revealed normal hearing bilaterally.  In addition, the audiologist stated that post-service occupational history as a police officer and a recreational history of range shooting "may or may not" have contributed to the Veteran's hearing loss.  The Veteran also reported the onset of his tinnitus as being approximately 30 years prior to this examination.  He denied precipitating incident or event, but described the tinnitus as "constant."  In light of the lapse of many years since discharge from service and the onset of tinnitus, the audiologist concluded that the Veteran's currently diagnosed tinnitus was "less likely as not" related to his period of active military service or to any incident therein, to include noise exposure.

The Veteran submitted a statement in support of his claim dated February 2011.  Specifically, the Veteran reported that worked as a state police officer from 1950 to 1975.  His duties from 1950 to 1956 required monthly sidearm qualification (with use of hearing protection).  Beginning in 1956, the Veteran was transferred to a unit which did not require monthly sidearm qualifications.  From 1975 to 1995, the Veteran worked as a director of security and no sidearm qualifications were required as part of this job.  The Veteran also reiterated that ringing in the ears in service was considered normal at that time and he was told to learn to live with it.  He continued to experience intermittent ringing in the ears after discharge from service until he was hospitalized for vertigo-like symptoms at a private medical facility.

In a September 2011 addendum, the July 2010 VA audiologist reviewed the additional private treatment records associated with the claims file and concluded that no change was warranted in the previous etiological opinion issued in July 2010.  The audiologist reiterated the opinion that the current bilateral hearing loss was "less likely than not" incurred in or caused by the claimed in-service injury, event, or disease.  Additionally, the audiologist noted that the newly presented evidence showed a history of treatment of medical pathology, specifically for the right ear, which was not suggestive of a noise-induced pattern of hearing loss as initially claimed.  Opinions regarding medical pathology were beyond the scope of this audiologist.  The audiologist did not address the issue of tinnitus in the September 2011 addendum.    

The Veteran was afforded another VA audiology examination in May 2012.  An audiological examination yielded the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
85
95
LEFT
30
40
55
65
70

Speech recognition scores using the Maryland CNC word lists were 64 percent in the right ear and 88 percent in the left ear.  The diagnosis was  bilateral sensorineural hearing loss (in the frequency range 500-4000 Hz).  As the claims file was not provided to the audiologist in this case, the audiologist was unable to provide an etiological opinion with respect to either the currently diagnosed tinnitus or bilateral hearing loss disability without resorting to speculation.  

The audiologist subsequently reviewed the Veteran's claims file and provided an addendum in July 2012.  According to the audiologist, the Veteran's bilateral hearing loss disability and tinnitus were "less likely than not" incurred in or caused by service, to include any injury, event, or illness therein.  In support of this conclusion, the audiologist noted that the Veteran served three months in basic training and 13 months as a messenger clerk.  The Veteran did not serve in combat and his service records were negative for a complaint of hearing loss or tinnitus.  The audiologist noted that the first evidence of hearing loss was dated 2006, approximately 60 years after discharge from service, while the Veteran indicated in 2010 that the onset of his tinnitus began 30 years prior to that date.  The audiologist did not address the extent to which the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss.  

I.  Bilateral Hearing Loss

Preliminarily, the Board acknowledges that the Veteran did not have a bilateral hearing loss disability as defined by VA in service or within one year after discharge from service.  But, the law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Private treatment records showed evidence of decreased auditory acuity and a diagnosis of hearing loss dating back to at least 2001, while VA examinations performed in July 2010 and May 2012 demonstrated evidence of a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  These audiologists, however, did not attribute the Veteran's bilateral hearing loss disability to service or any incident therein in part because there was no evidence of a rateable hearing disability at the time of discharge from service.  As noted immediately above, however, such opinions cannot serve as the basis to deny a service connection claim for bilateral hearing loss in light of the Ledford and Hensley decisions.  The audiologists also noted that the lapse of several decades between discharge from active service and onset of the Veteran's hearing loss disability was evidence against the claim.  See September 2011 and July 2012 addenda.    
In contrast, the Board finds the Veteran's statements that he was exposed to significant in-service acoustic trauma to be highly credible as such statements are consistent with the circumstances, conditions, or hardships of the Veteran's service, especially given his participation in and completion of basic training.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2011).  The Veteran also essentially reported decreased auditory acuity and hearing problems since service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Board also notes that the June 2007 private audiologist attributed the Veteran's bilateral hearing loss disability in part to his history of in-service military noise exposure.

The Board acknowledges that the Veteran reported instances of post-service occupational noise exposure.  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of hearing loss as a consequence of other post-service experiences.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

II.  Tinnitus 

Although the Veteran's service treatment records were negative for a diagnosis of or treatment for tinnitus, the Veteran's statements that he was exposed to significant in-service acoustic trauma are highly credible, particularly where, as here, they are consistent with the circumstances, conditions, or hardships of the Veteran's service, especially given his participation in and completion of basic training.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  Further, tinnitus has been diagnosed and this fact is not in dispute.

There are competing opinions regarding the relationship between the Veteran's currently diagnosed tinnitus and its relationship to service, if any.  On one hand, the Veteran has expressed the opinion that his diagnosed tinnitus is related to service.  While the Veteran initially reported that he had tinnitus since service, he later indicated that the onset of his tinnitus was several decades after discharge from service.  See Veteran's statements dated June 2007, July 2009, and February 2011; July 2010 VA examination report; see also, Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to provide lay evidence of his experiencing ringing in the ears since service).  In contrast, the July 2010 and May 2012 VA audiologists found the Veteran's tinnitus was less likely than not related to service or any event therein since audiometric testing on discharge from service was within normal limits.  The audiologists also noted that the lapse of several decades between discharge from active service and onset of the Veteran's tinnitus was evidence against the claim.  See September 2011 and July 2012 addenda.    

The Board acknowledges that the Veteran reported instances of post-service occupational noise exposure.  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of tinnitus as a consequence of other post-service experiences.  Moreover, in light of the Board's decision to grant service connection for bilateral hearing loss, it is worth noting that "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for a bilateral hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

CONTINUED ON NEXT PAGE


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


